       Case 1:20-cv-04507-AT-GWG Document 73 Filed 08/20/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------X
MAHFOOZ AHMAD,                                      :
                                   Plaintiff,
                                                    :       OPINION AND ORDER
                 -against-                                  20 Civ. 4507 (AT) (GWG)
                                                    :
COLIN DAY, et al.,
                                                    :

                                    Defendants. :
------------------------------------------------------X
GABRIEL W. GORENSTEIN, United State Magistrate Judge
        Pro se plaintiff Mahfooz Ahmad brings this employment discrimination action under

Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981, New York State Human Rights Law,

N.Y. Exec. Law §§ 290-97 and New York City Humans Rights Law, N.Y. City Admin. Code

§§ 8-101 to -31 alleging his former employer, iCIMS Inc. (“iCIMS”), and two individual

defendants, Colin Day and Courtney Dutter, discriminated against him because of his race, color,

religion and national origin. Before the Court is defendants’ motion to compel arbitration under

the Federal Arbitration Act (“FAA”). 1 For the following reasons, defendants’ motion is denied. 2


        1
          Motion to Compel Arbitration, filed January 8, 2021 (Docket # 24) (“Def. Mot.”);
Declaration of Lisa M. Griffith in Support, filed January 8, 2021 (Docket # 24-1) (“Griffith
Decl.”); Memorandum of Law in Support, filed January 8, 2021 (Docket # 25) (“Def. Mem.”);
Opposition to Motion to Compel Arbitration, filed May 3, 2021 (Docket # 54) (“Pl. Opp.”);
Reply Memorandum of Law in Support, filed June 10, 2021 (Docket # 65) (“Def. Reply”);
Affidavit of Douglas Kersten in Support, filed June 10, 2021 (Docket # 66); Affidavit of
Brandon Sosnoskie in Support, filed June 10, 2021 (Docket # 67) (“Sosnoskie Aff.”); Reply
Memorandum of Law in Support, filed June 10, 2021 (Docket # 68); Sur-Reply in Opposition to
Motion to Compel Arbitration, filed June 13, 2021 (Docket # 69) (“Pl. Sur-Reply”); Sur-Sur-
Reply Memorandum of Law in Support, filed June 24, 2021 (Docket # 70).
        2
          “District courts in this Circuit regularly have concluded that a motion to compel
arbitration and stay litigation pending arbitration is non-dispositive and therefore within a
Magistrate Judge’s purview to decide without issuing a report and recommendation pursuant to
28 U.S.C. § 636(b)(1)(B) and Fed. R. Civ. P. 72(b).” Chen-Oster v. Goldman, Sachs & Co., 449
F. Supp. 3d 216, 227 n.1 (S.D.N.Y. 2020) (collecting cases).
        Case 1:20-cv-04507-AT-GWG Document 73 Filed 08/20/21 Page 2 of 12




I. BACKGROUND

         A. Facts

         Ahmad started working at iCIMS in February 2016. See Complaint, filed June 11, 2020

(Docket # 2), at *6 3 (“Comp.”); Griffith Decl. ¶ 4; Letter from M. Ahmad, filed May 21, 2021

(Docket # 64). He began “as a Junior Project Specialist” but, according to Ahmad, his title

changed twice “[d]ue to [his] great work performance.” Comp. at *6. In January 2016, before

his employment began, defendants informed Ahmad that his acceptance of the offer of

employment was contingent upon the “execution of the . . . Employee Confidentiality and

Proprietary Rights Agreement.” Exh. D of Griffith Decl. In December 2016 and May 2018,

when his title at iCIMS changed, defendants sent emails to Ahmad similarly stating that

acceptance of the offer for these new titles was contingent upon his execution of the Employee

Confidentiality and Proprietary Rights Agreement (the “Confidentiality Agreement”). See Exh.

A of Pl. Opp.; Exh. B of Pl. Opp. The Confidentiality Agreement, at least in its most recent

form, contains an arbitration clause. See Exh. A of Griffith Decl. ¶ 11.3 (“Confidentiality

Agreement”).

         In the defendants’ view, “[t]he [Confidentiality] Agreement is part of the offer and

acceptance process at iCIMS.” Sosnoskie Aff. ¶ 6. According to defendants, Ahmad accepted

the Confidentiality Agreement “by entering his internal credentials and clicking on a check box

marked ‘I ACCEPT.’” Id. ¶ 7. Ahmad denies ever receiving or signing the Confidentiality

Agreement. See Declaration of Mahfooz Ahmad, annexed as Exh. 11 to Pl. Opp. ¶¶ 1-2; Pl.

Opp. at 4.




3
    *___ refers to pages assigned by the ECF system.
                                                  2
        Case 1:20-cv-04507-AT-GWG Document 73 Filed 08/20/21 Page 3 of 12




        According to Ahmad’s complaint, notwithstanding his allegedly excellent work, “[w]hen

it came to increasing [his] salary, nothing was done” and he was eventually given a “really low

salary increase of mere [sic] few dollar per week.” Comp. at *6. He was told that he was not

getting a pay increase because others in the company had gotten one. Id. Ahmad points out that,

at the time, the “majority of the employees [at iCIMS] were white people.” Id.

        In May 2018, Ahmad “submitted a business plan for a new business model to iCIMS

CEO ‘Colin Day.’” Comp. at *6. Five days after submitting this business plan, Ahmad was

fired. Id. The explanation he was given for the firing was that he had “violated company

policy.” Id. Ahmad alleges that he did not in fact violate company policy and thus that his

employer’s contention otherwise was a “complete lie.” Id. (emphasis omitted).

        Ahmad alleges that, during his employment, he “was a victim of many instances of

discrimination” including being “expected to work 60+ hours” per week “with no overtime pay,”

being the only person asked to work on weekends, that he was not “paid for . . . work done on

weekends,” that multiple calls were scheduled during his “compulsory Friday prayer” time

despite “iCIMS management [being] aware that [he is] a Muslim,” that Halal food was never

ordered when food was ordered for employees, and that generally he was “given the worst . . .

responsibilities on the lowest possible salary,” despite receiving praise for his work. Comp. at

*6-7.

        At his termination, iCIMS offered Ahmad a severance payment but “[t]he money offered

by iCIMS was nothing compared to the discrimination” he faced. Comp. at *7. Ahmad asserts

that “[t]his complaint is only about the discrimination I faced during my employment with

iCIMS and I think other employees of color are continuing to face due to their color, race,

religious beliefs and ethnic background.” Id.



                                                3
          Case 1:20-cv-04507-AT-GWG Document 73 Filed 08/20/21 Page 4 of 12




          In the section titled “Cause of Action,” the complaint lists claims of employment

discrimination under Title VII and other federal and state employment discrimination laws.

Comp. at 3-4. It lists no other claims. Under “Adverse Employment Action,” Ahmad lists a

number of adverse actions including the termination of his employment, failure to promote,

unequal terms and conditions of employment, and “discrimination in job advertisement and paid

me lower salary.” Id. at 5. As the basis for his Title VII claim, he asserts that the defendants

discriminated against him based on his race (“Asian”), color (“Brown”), religion (“Islam”) and

national origin (“Pakistani”). Id. at 3. In the summary of facts, Ahmad states that the defendants

“performed no investigation of my complaint of discrimination on bases [sic] of color, race,

religious beliefs and ethnic background.” Id. at 5.

          B. Procedural Background

          Ahmad, proceeding pro se, filed the complaint in this action on June 11, 2020. See

Comp. Although an attorney filed a notice of appearance on behalf of Ahmad on December 1,

2020 (Docket # 17), the attorney quickly withdrew (Docket # 22), and Ahmad resumed his pro se

status.

          Defendants filed the instant motion on January 8, 2021. Ahmad then filed a letter

seeking an extension of time to respond to the motion and expedited discovery. See Letter from

M. Ahmad, dated January 13, 2021 (Docket # 26). Ahmad made several discovery requests in

this letter including requesting the metadata of his alleged signing of the Confidentiality

Agreement. See id. ¶ 13. Defendants opposed this request, and sought “a stay of discovery

pending the Court’s determination on Defendants’ Motion to Compel Arbitration.” Letter

Motion to Stay, filed January 19, 2021 (Docket # 28), at 1. On February 22, 2021, this Court

granted defendants’ motion for a stay of discovery “except with respect to plaintiff’s request for



                                                  4
      Case 1:20-cv-04507-AT-GWG Document 73 Filed 08/20/21 Page 5 of 12




discovery regarding the metadata of the alleged acceptance of the confidential agreement.”

(Docket # 34 at 3) (punctuation omitted). A number of disputes ensued regarding the

defendants’ provision of the metadata (Docket ## 37-39, 42, 44-45, 51, 53). The Court

ultimately ruled that defendants had satisfied their production obligation. See Order, filed May

7, 2021 (Docket # 57), at 2. The parties thereafter completed briefing on the motion to compel

arbitration.

II. GOVERNING LAW
        The FAA reflects “a strong federal policy favoring arbitration as an alternative means of

dispute resolution.” Ross v. Am. Express Co., 547 F.3d 137, 142 (2d Cir. 2008) (punctuation

omitted). Section 2 of the FAA provides in pertinent part:

        A written provision in any . . . contract evidencing a transaction involving
        commerce to settle by arbitration a controversy thereafter arising out of such
        contract or transaction, . . . shall be valid, irrevocable, and enforceable, save upon
        such grounds as exist at law or in equity for the revocation of any contract.

9 U.S.C. § 2. Section 4 of the FAA permits a party to obtain from a federal district court “an

order directing that [an] arbitration proceed in the manner provided for” in an arbitration

agreement. 9 U.S.C. § 4. As the Second Circuit has held, “‘[t]he Federal Arbitration Act, 9

U.S.C. §§ 1 et seq. (1988), requires the federal courts to enforce arbitration agreements,

reflecting Congress’ recognition that arbitration is to be encouraged as a means of reducing the

costs and delays associated with litigation.’” Vera v. Saks & Co., 335 F.3d 109, 116 (2d Cir.

2003) (quoting Deloitte Noraudit A/S v. Deloitte Haskins & Sells, U.S., 9 F.3d 1060, 1063 (2d

Cir. 1993)).

        The Second Circuit has held that a court considering a motion to compel arbitration of a

dispute first must

        determine whether the parties agreed to arbitrate; second, it must determine the
        scope of that agreement; third, if federal statutory claims are asserted, it must

                                                  5
      Case 1:20-cv-04507-AT-GWG Document 73 Filed 08/20/21 Page 6 of 12




       consider whether Congress intended those claims to be nonarbitrable; and fourth,
       if the court concludes that some, but not all, of the claims in the case are
       arbitrable, it must then decide whether to stay the balance of the proceedings
       pending arbitration.

JLM Indus., Inc. v. Stolt-Nielsen SA, 387 F.3d 163, 169 (2d Cir. 2004). “[U]nder the FAA, ‘any

doubts concerning the scope of arbitrable issues should be resolved in favor of arbitration,

whether the problem at hand is the construction of the contract language itself or an allegation of

waiver, delay, or a like defense to arbitrability.’” Id. at 171 (quoting Moses H. Cone Mem’l

Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24-25 (1983)).

       When a motion to compel arbitration is brought, a “court applies a standard similar to that

applicable for a motion for summary judgment,” in that it must determine whether “there is an

issue of fact as to the making of the agreement for arbitration .” Bensadoun v. Jobe-Riat, 316

F.3d 171, 175 (2d Cir. 2003). “If undisputed facts in the record required the issue of arbitrability

to be resolved against the Plaintiff as a matter of law,” the motion to compel arbitration must be

granted. Id. If, however, the party opposing arbitration can show “there is an issue of fact as to

the making of the agreement for arbitration, then a trial is necessary.” Id. (citing 9 U.S.C. § 4).

       Because, as discussed below, we find defendants have not proven that the claims made in

the complaint in this case are within the scope of the arbitration clause, it is unnecessary to reach

any of the other issues raised.

III. DISCUSSION

       A. Law Governing the Scope of Arbitration Clauses

       On the issue of scope, the Second Circuit has held:

       To determine whether a particular dispute falls within the scope of an agreement’s
       arbitration clause, a court should undertake a three-part inquiry. First,
       recognizing there is some range in the breadth of arbitration clauses, a court
       should classify the particular clause as either broad or narrow. See Mehler v.
       Terminix Int’l Co., 205 F.3d 44, 49 (2d Cir. 2000); Peerless Imps., Inc. v. Wine,
       Liquor & Distillery Workers Union Local One, 903 F.2d 924, 927 (2d Cir. 1990);
                                                  6
      Case 1:20-cv-04507-AT-GWG Document 73 Filed 08/20/21 Page 7 of 12




       McDonnell Douglas Fin. Corp. v. Pa. Power & Light Co., 858 F.2d 825, 832 (2d
       Cir. 1988). Next, if reviewing a narrow clause, the court must determine whether
       the dispute is over an issue that “is on its face within the purview of the clause,”
       or over a collateral issue that is somehow connected to the main agreement that
       contains the arbitration clause. Rochdale Vill., Inc. v. Pub. Serv. Employees
       Union, 605 F.2d 1290, 1295 (2d Cir. 1979); see also Prudential Lines, Inc. v.
       Exxon Corp., 704 F.2d 59, 64 (2d Cir. 1983). Where the arbitration clause is
       narrow, a collateral matter will generally be ruled beyond its purview. See
       Cornell Univ. v. UAW Local 2300, 942 F.2d 138, 140 (2d Cir. 1991). Where the
       arbitration clause is broad, “there arises a presumption of arbitrability” and
       arbitration of even a collateral matter will be ordered if the claim alleged
       “implicates issues of contract construction or the parties’ rights and obligations
       under it.” Collins & Aikman Prods. Co. v. Bldg. Sys., Inc., 58 F.3d 16, 23 (2d
       Cir. 1995).

Louis Dreyfus Negoce S.A. v. Blystad Shipping & Trading Inc., 252 F.3d 218, 224 (2d Cir

2001), cert. denied, 534 U.S. 1020 (2001).

       Notwithstanding the presence of a “broad” arbitration clause, the Second Circuit has

since made clear that the FAA’s

       liberal policy in favor of arbitration is limited by the principle that “arbitration is a
       matter of consent, not coercion. Specifically, arbitration is a matter of contract,
       and therefore a party cannot be required to submit to arbitration any dispute which
       [it] has not agreed so to submit.” JLM Indus., 387 F.3d at 171 (alteration in
       original) (citations and internal quotation marks omitted). It is axiomatic that
       “[w]hether enforcing an agreement to arbitrate or construing an arbitration clause,
       courts and arbitrators must give effect to the contractual rights and expectations of
       the parties. In this endeavor, as with any other contract, the parties’ intentions
       control.” Stolt–Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 682, 130
       S.Ct. 1758, 176 L.Ed.2d 605 (2010) (citations and internal quotation marks
       omitted).

Holick v. Cellular Sales of New York, LLC, 802 F.3d 391, 395 (2d Cir. 2015).

       Thus, the “presumption of arbitrability” that accompanies a broad arbitration clause must

be viewed in this context. Emphasizing the importance of effectuating the parties’ intentions, the

Second Circuit has noted in dicta,

       if an arbitration clause is best construed to express the parties’ intent not to
       arbitrate certain disputes, that intent controls and cannot be overridden by the
       presumption of arbitrability. Granite Rock [Co. v. Int’l Broth. Of Teamsters], 561

                                                  7
      Case 1:20-cv-04507-AT-GWG Document 73 Filed 08/20/21 Page 8 of 12




        U.S. [287,] 302, 130 S.Ct. 2847 [(2010)]; see also Allstate Ins. Co. v. Mun, 751
        F.3d 94, 97 (2d Cir. 2014). The presumption is a soft one, and has effect “only
        where it reflects, and derives its legitimacy from, a judicial conclusion that
        arbitration of a particular dispute is what the parties intended because their
        express agreement to arbitrate . . . [is] best construed to encompass the dispute.”
        Granite Rock, 561 U.S. at 303, 130 S.Ct. 2847 (emphasis added). The
        presumption may tip the scale if an agreement is truly ambiguous, see Allstate,
        751 F.3d at 97, but it does not alter the controlling question: is the arbitration
        agreement “best construed to encompass the dispute”?

Lloyd v. J.P. Morgan Chase & Co., 791 F.3d 265, 270 (2d Cir. 2015) (some alteration in

original).

        B. Analysis

        In accordance with these directives, our task is to determine whether the arbitration

clause reflects an intention to arbitrate the claims in Ahmad’s complaint. “When considering

whether claims fall within the scope of an arbitration clause, . . . we analyze the factual

allegations made in the plaintiff’s complaint.” Holick, 802 F.3d at 395. As summarized

previously, those allegations describe Ahmad’s claim that, during the course of his employment,

he was the victim of discrimination on the basis of race, color, religion and national origin in

numerous ways, including his termination. Although the complaint describes how, at the time of

the termination, iCIMS asserted that the reason for his termination was that Ahmad had violated

the Confidentiality Agreement, see Comp. at *6, Ahmad seeks no relief under that Agreement.

Instead, the complaint adverts to the Confidentiality Agreement, which Ahmad refers to as the

“company policy handbook,” solely to make clear that Ahmad believes that iCIMS’s claimed

justification for his termination — that he violated the Confidentiality Agreement — was a




                                                  8
      Case 1:20-cv-04507-AT-GWG Document 73 Filed 08/20/21 Page 9 of 12




“complete lie.” Id. (emphasis omitted). In other words, Ahmad claims that defendants’

invocation of the Confidentiality Agreement to justify his termination was pretextual.

       Turning to the arbitration clause itself, we note that, unlike cases cited by defendants, the

clause does not state that any claims arising out of Ahmad’s “employment” would be subject to

arbitration. See, e.g., E.E.O.C. v. Waffle House, Inc., 534 U.S. 279, 282 (2002) (cited in Def.

Mem. at 11). This is also not a case where there was an “employment contract” that contained a

provision providing for arbitration of disputes “arising under . . . this Agreement” (that is, under

the employment contract). See Oldroyd v. Elmira Sav. Bank, FSB, 134 F.3d 72, 74 (2d Cir.

1998) (cited in Def. Mem. at 10). Instead, the arbitration clause appears in a document entitled

“Employee Confidentiality & Propriety Rights Agreement.” This Confidentiality Agreement is

not an employment contract and indeed explicitly states as much. See Confidentiality

Agreement ¶ 7 (“this Agreement is not a contract of employment”). Instead, the Confidentiality

Agreement recites a series of duties and other obligations that are imposed on the employee. The

main provisions are: (1) the employee must keep company information confidential and not mis-

use it, id. ¶¶ 2.1, 2.2; (2) the employee must keep information belonging to prior employers

confidential, id. ¶ 2.3; (3) the employee acknowledges that any work by the employee belongs to

the company, id. ¶¶ 3.2, 3.3; (4) the employee must inform the company of the development of

certain information, id. ¶ 3.6; (5) the employee must not take certain actions during his

employment or for one year after leaving employment to interfere with the defendants’ business,

id. ¶ 5.1; and (6) the employee must not provide certain services to others during his

employment, id. ¶ 5.3. There is also a provision entitled “Remedies” that gives only iCIMS (not

the employee) the right to obtain certain forms of relief in any action to enforce the

Confidentiality Agreement. See id. ¶ 8. The arbitration clause states that the parties agree to



                                                  9
     Case 1:20-cv-04507-AT-GWG Document 73 Filed 08/20/21 Page 10 of 12




arbitrate “[a]ny dispute, controversy or claim arising out of or related to this Agreement or any

breach of this Agreement.” Id. ¶ 11.3

       The question before us is therefore whether Ahmad’s complaint of discrimination in

employment “arise[s] out of” or is “related to” the Confidentiality Agreement. While these

phrases are “broad” in relation to the Confidentiality Agreement, Ahmad makes no claims

seeking to enforce any provision of the Confidentiality Agreement. More to the point, no

reasonable person reading the arbitration clause in the Confidentiality Agreement could conclude

that it was intended to cover claims of employment discrimination given that the obligations in

the Agreement do not involve the overall terms and conditions of employment. Instead, the

obligations involve specific enumerated conditions, largely relating to confidentiality, that are

placed on an employee’s continued employment.

       It appears defendants recognize the scope of the arbitration clause to some degree

because they strain to characterize the complaint not as one involving employment

discrimination at all, but rather as a suit about the Confidentiality Agreement. See Def. Mem. at

11; Def. Reply at 9-10. In essence, defendants contend that, because they claim to have fired

Ahmad for breaching the Confidentiality Agreement, it follows that Ahmad’s lawsuit “arises out

of” or is “related to” the Confidentiality Agreement. See id.

       We reject this argument. First, and most obviously, the argument ignores the fact that

Ahmad does not complain merely about his termination but also complains about his treatment

while he worked at iCIMS — alleging that he was the subject of discrimination during his

employment in various ways. See Comp. at *6-7. Defendants do not even argue that Ahmad’s




                                                 10
     Case 1:20-cv-04507-AT-GWG Document 73 Filed 08/20/21 Page 11 of 12




complaints about employment discrimination during his employment before his termination

come within the terms of the arbitration clause.

       Second, with regard to the termination itself, Ahmad’s complaint is fairly read to

complain that his firing — including the reason given for his firing — was discriminatory

inasmuch as he alleges that the complaint is “only” about the discrimination he was subjected to

by iCIMS. 4 Comp. at *7. Notwithstanding defendants’ suggestion to the contrary, see Def.

Reply at 10 (plaintiff has brought a “wrongful termination claim sounding in breach of

contract”); accord Def. Mem. at 11, Ahmad does not purport to assert a breach of contract claim

in the complaint. Indeed, the Confidentiality Agreement was explicitly not an employment

contract, and provides no promise of continued employment. Thus, Ahmad could not bring a

breach of contract claim under the Confidentiality Agreement to obtain a remedy for his

termination.

       Certainly, Ahmad cites to the Confidentiality Agreement in his complaint, but its only

purpose is to assert that the claimed reason for his termination was “false,” Comp. at *6, thus

suggesting that iCIMS’s reliance on the Confidentiality Agreement was a pretext for invidious

employment discrimination. While the defendants’ invocation of the Confidentiality Agreement

will presumably figure in their defense, it is not the case that Ahmad’s claim against iCIMS in

any way “arises out of” or is “related to” this Agreement in any rational understanding of those

terms. Contrary to defendants’ assertion, Ahmad’s complaint is not “premised around Plaintiff’s




       4
           We believe the complaint is reasonably clear that Ahmad is asserting that his
termination was the result of discrimination. For what it is worth, Ahmad has made this point
unmistakable in papers filed in opposition to this motion. See Pl. Sur-Reply at 6 (describing his
“[w]rongful termination” complaint as “[b]iased actions towards plaintiff due to his race,
religion, and ethnicity” and alleging that “a Caucasian worker would not be wrongfully
terminated and harassed for his novel invention and have his invention illegally copied/stolen”).
                                                   11
      Case 1:20-cv-04507-AT-GWG Document 73 Filed 08/20/21 Page 12 of 12




. . . contention that he did not violate” the Confidentiality Agreement. Def. Mem. at 6. Instead,

it is premised on his contention that the actions taken against him in the course of his

employment, including his termination, were the result of invidious discrimination. It is iCIMS’s

planned defense, not Ahmad’s claim, that “arises out of” or is “related to” the Confidentiality

Agreement. 5

          The Second Circuit has cautioned that, notwithstanding any ability to characterize an

arbitration clause as “broad,” it is the parties’ “intention” that controls, Holick, 802 F.3d at 395,

and thus in this case we must determine whether the arbitration clause is “best construed to

encompass” plaintiff’s employment discrimination complaint, Lloyd, 791 F.3d at 270 (emphasis

omitted). Here, no such reading can be given to the arbitration clause.

          IV. CONCLUSION

          For the foregoing reasons, defendants’ motion to compel arbitration (Docket # 24) is

denied.

Dated: August 20, 2021
       New York, New York




          5
        In making this determination we of course only address those claims made in the
complaint, not any proposed amended complaint.
                                                  12
